DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of Application No. 16/173664 filed on 10/29/2018, which is a continuation of Application No. 15/067515 filed on 3/11/2016, which in turn claims priority benefit of U.S. Provisional Application No. 62/132689 filed on 3/13/2015, under 35 U.S.C. 119(e).

Specification
The abstract of the disclosure is objected to because the second “a” at the beginning of the second sentence (“A combined a”) appears to be a typographical error.  Correction is required. See MPEP § 608.01(b). For clarity, it is also recommended that the terms “fixed site/fixed dose” and “follow the pain” be amended to “fixed-site/fixed-dose” and “follow-the-pain”, respectively (and both placed within quotation marks). 

Claim Objections
Claim 1 is objected to because of the following informality: “to thereby treat or reduce the occurrence of headache in the patient” in the last line is redundant since the previous clause already recites “thereby alleviating or reducing the occurrence of the headache in the patient”. Appropriate correction is required.
Claims 6 and 19 are objected to because of the following informalities: the claims end with a comma instead of a period. MPEP § 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Appropriate correction is required.
Claims 7, 9, 17-18, 20, and 22 recite “botulinum toxin”. To maintain consistency with the rest of the claims, it is recommended that the term “toxin” be amended to “neurotoxin”. 
Claim 13 is objected to due to wrong grammar: line 8 recites “one or more administration targets” is followed by the singular verb “comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites “the pure botulinum neurotoxin” but the parent claim does not require the botulinum toxin to be pure. In the interest of compact prosecution, claim 23 is examined as if it depends on claim 22 instead of claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends on claim 11 and recites “wherein the botulinum neurotoxin is type E”. This limitation does not further limit the parent claim since type E and type B are different kinds of botulinum neurotoxin. According to MPEP § 608.01(n), a dependent claim must: (i) refer to a claim previously set forth; and (ii) specify a further limitation of the subject matter claimed. In this case, claim 12 fails to meet the second requirement for proper dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,938 in view of Turkel et al. (US 2013/0224180 A1). 
U.S. 10,111,938 is drawn to a method for alleviating or reducing the occurrence of a headache in a patient with chronic migraine headaches, or for minimizing adverse effects associated with clostridial toxin administration. The method comprises localizing one or more administration targets, isolating said administration targets from an adjacent area, and administering via injection a therapeutically effective amount of a clostridial toxin to the one or more targets. In one embodiment, the clostridial toxin is further limited to botulinum toxin. The one or more administration targets comprise the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius, and cervical paraspinal muscles. The administration to the corrugator comprises targeting the belly of the corrugators and injecting superficially at a 90[Symbol font/0xB0] angle into the corrugator belly. 
Although the U.S. patent’s method does not specify administering the clostridial toxin to 31 fixed injection sites across seven head and neck muscles, this technique is known in the art as shown by Turkel et al.. Turkel et al. teaches an injection paradigm for botulinum toxin type A wherein chronic migraine is treated by administering a dose of 155-195 units of BOTOX[Symbol font/0xD2] to a minimum of 31 injection sites (par. [0176]-[0177]). In addition, an optional dose of up to 40 units can be administered to up to 8 additional sites for 3 muscles (par. [0178]). Hence, a person with ordinary skill in the art before the effective filing date of the claimed invention would have applied Turkel et al.’s technique to the method of the U.S. patent with reasonable expectation that such application would successfully treat migraine in a subject. Obviousness is based on the rationale that applying a known technique to a known method ready for improvement yields predictable results.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,751 in view of Turkel et al. (US 2013/0224180 A1). 
The U.S. patent is directed to a method for alleviating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising: localizing one or more administration targets; isolating the one or more administration targets; administering by injection a therapeutically effective amount of a clostridial toxin to the one or more isolated administration targets, wherein the clostridial toxin can be a botulinum toxin. The one or more administration targets comprises the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles. The administering step comprises injecting superficially at a 90[Symbol font/0xB0] angle into the belly of the corrugator muscles.
What differentiates the U.S. patent’s disclosed method from the claimed method is that it does not particularly include administration to “31 fixed injection sites across seven head and neck muscles, and optionally up to 8 additional injection sites into three specific muscle”.
But as discussed above, this limitation is obvious based on the teachings of Turkel et al.. Turkel et al. teaches treating chronic migraine by injecting botulinum toxin type A at a dose of 155-195 units to a minimum of 31 injection sites (par. [0176]-[0177]), and optionally, a dose of up to 40 units to up to 8 additional sites for 3 muscles (par. [0178]). One with ordinary skill in the art before the effective filing date of the claimed invention would have applied Turkel et al.’s technique to the U.S. patent’s method and predict that it would result in the successful treatment of a subject’s migraine. Applying a known technique to a known method ready for improvement yields predictable results.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651